Contacts: Veronica Garza Investor Relations (512) 683-6873 National Instruments Reaffirms Q3 2009 Revenue Guidance Low End of Quarterly Earnings Guidance Raised by $0.02 AUSTIN, Texas – September 8, 2009 – National Instruments (Nasdaq: NATI) today reiterated its Q3 2009 guidance for revenue of between $158 million and $168 million. The mid-point of Q3 2009 revenue guidance would result in a 7 percent sequential increase over Q2 2009. The company is also raising the low-end of its earnings guidance by $0.02 toGAAP fully diluted earnings EPS in the range of $0.06 to $0.12 per share, and non-GAAP fully diluted EPS in the range of $0.11 to $0.17 per share. A reconciliation of the company’s Q3 2009 guidance on a GAAP basis to its guidance on a non-GAAP basis is included as part of this news release. “Our sustained R&D investment has produced disruptive new products that have allowed us to expand into new growth areas, and strengthen our position in our traditional markets, and should allow us to emerge in a stronger competitive position in an eventual recovery,” said Dr. James Truchard, NI president and CEO. “Record-setting attendance at NIWeek 2009, despite the tough economy, is another demonstration of the value our customers see in our disruptive, highly-differentiated approach to test and measurement.” The global manufacturing Purchasing Managers Index (PMI) readings of 50 in July and 53.1 in August indicate that global industrial production is likely to increase on a sequential basis in Q3. However, the recent dramatic year-over-year declines in the global industrial economy and the current levels of excess capacity suggest that it may take a considerable period of economic expansion for the industrial economy to recover fully to the environment we saw a year ago. “We will continue to practice disciplined expense management in order to maintain our strategic investment in R&D and drive operating leverage until NI revenue reaches its prior peak,” said Alex Davern, NI CFO. “A disciplined approach to expense management is ingrained in the investment intentions we laid out at the NIWeek Investor Conference, which convey our belief that our operating profit will not only bottom out in 2009, but will return more quickly in the recovery than after the last recession.” Interested parties can listen to a conference call today, September 8, beginning at 4:00 p.m. CDT, at www.ni.com/call. Replay information is available by calling (888) 203-1112, confirmation code #3989492, from September 8 at 7:00 p.m. CDT through September 13 at midnight CDT.NIWeek 2009 Investor Conference slides are available at ni.com/nati. National Instruments Provides Q3 Business Update
